Exhibit 10.71
*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.
FIRST AMENDMENT TO
TRANSITION AGREEMENT DATED JANUARY 28, 2005
     This FIRST AMENDMENT to the Agreement (hereinafter defined) (this “First
Amendment”), effective this 11th day of August, 2006, is made and entered into
by and between MEDICIS PHARMACEUTICAL CORPORATION, a Delaware corporation
maintaining its offices at 8125 North Hayden Road, Scottsdale, Arizona
85258-2463 (“MEDICIS”), and aaiPharma Inc., a Delaware corporation and the
parent company of AAIPharma Inc. (formerly known as AAI International, Inc.),
having offices at 2320 Scientific Park Drive, Wilmington, NC 28405
(“AAIPharma”).
RECITALS:
     A. MEDICIS and AAIPharma have executed that certain Transition Agreement,
dated as of January 28, 2005 (the “Agreement”); and
     B. MEDICIS and AAIPharma desire to amend the Agreement as hereinafter
provided.
     NOW, THEREFORE, in consideration of the foregoing recitals, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
     All capitalized terms not otherwise defined herein shall have the meaning
as set forth in the Agreement. The parties acknowledge and agree that this
Amendment amends, and supercedes in part, the Agreement in accordance with the
terms set forth herein.

A.   Attachment B to Exhibit III. Attachment B is hereby deleted in its entirety
and replaced with the revised Attachment B attached hereto.   B.   Attachment D
to Exhibit III. Attachment D is hereby deleted in its entirety and replaced with
the revised Attachment D attached hereto.   C.   Binding Effect. Except as
modified in this First Amendment, the Agreement shall remain unchanged and in
full force and effect. The parties represent and warrant that, as of the
Effective Date, no other agreements, written or oral, exist between the parties
with respect to the subject matter covered herein except for the Agreement and
this First Amendment. The parties acknowledge and agree that in the event of any
conflict between the terms amended pursuant to this First Amendment and the
other terms of the Agreement, the terms of this First Amendment shall govern.  
D.   Counterparts. This First Amendment may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall be deemed one and the same instrument.   E.   Authority. Each
party represents and warrants to the other party that this Amendment is being
executed by the authorized representatives of each party.

     IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
be executed by their duly authorized representatives as of the date first above
written.

              MEDICIS PHARMACEUTICAL CORPORATION AAIPHARMA, INC.  
By:  
      By:      
 
       
 
           
Name:
    Name:  
 
           
 
           
Title:
    Title:  
 
           

 



--------------------------------------------------------------------------------



 



Attachment B
Pricing
***

 



--------------------------------------------------------------------------------



 



Attachment D
Batch Record Numbering and Expiry Dating
***
        .

 